Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 20190113373 (16163672)

Response to Amendment
The amendment filed on February 01, 2022 has been entered.  Claims 5-7, 9, 12-13, 15-16 & 21 have been cancelled.  Claims 1-4, 8, 10-11, 14, 17-20 & 22-24 and new Claims 25-29 remain pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New Claim 26 specifies that “the float is configured to occlude the passage while the float system engages the first surface of the bottom wall”, however this constitutes new matter because the applicant’s original disclosure does not describe this specific configuration for the float.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 14, 17, 23-25 & 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kukesh (US 4,809,909 A) (Kukesh hereinafter) in further view of Sprafka et al (US 6,123,340 A) (Sprafka hereinafter). 
Regarding Claim 1, Kukesh discloses:  A system, comprising: 
a material sensor system (12 & 13), comprising: 
an inlet (103) configured to receive a continuous flow of a material from a material supply external to the material sensor system (Figures 1 & 4; Column 6 - Lines 9-14), wherein, in operation, the material sensor system receives the continuous flow of the material from the material supply via the inlet (Figures 1 & 4; Column 6 - Lines 9-14; This describes how material is directed through the return conduit (41) to be returned into the first component through the inlet (103)); 
a bottom wall (Figure 4) at least partially enclosing an inner cavity (the inner space defined within the tank) configured to receive the continuous flow of the material from the inlet (Figure 4), wherein the bottom wall comprises a first surface (the inner surface of the tank) configured to contact the material and a second surface (the outer surface of the tank) opposite the first surface (see Figure 4); 
a sight gauge (13) for constantly visually displaying the liquid level within the tank (see Figure 4; Colum 6 - Lines 2-4 & Column 8 - Lines 4-6); 
an outlet (31) configured to output the continuous flow of the material from the inner cavity (see Figure 4); and
a control valve system (273);
a spray gun (200) comprising a main body (Figure 6) having an additional inlet (211) configured to receive the continuous flow of the material into the main body of the spray gun (Figure 6; Column 6 - Lines 5-9 & Column 11 - Lines 39-50; Kukesh describes how the material is discharged out from the outlet (31) of the identified material sensor system (12 & 13), where the material is sent from the outlet (31), through a pump (22), to the mixing & dispensing device (16).  Figure 6 & Column 11 - Lines 39-50 provides more detail about the structure of the spray-gun); and 
a material pump (22) fluidly coupled between the outlet (31) and the additional inlet (211) and configured to receive the continuous flow of the material from the outlet (Figure 1), wherein the material pump is configured to direct the continuous flow of the material to the additional inlet of the spray gun to enable the continuous flow of the material from the material supply to the additional inlet until occurrence of the interruption in the continuous flow of the material through the inner cavity (see Column 6 - Lines 5-9 & Column 11 - Lines 39-50).
Kukesh fails to disclose the material sensor system comprising:  a float system comprising a float, wherein the float is configured to float in the continuous flow of the material passing through the inner cavity, and wherein the float is aligned with the inlet and is configured to move in a first direction along a flow direction of the continuous flow of the material through the inlet and into the inner cavity and to move in a second direction opposite to the first direction; and 
a switch coupled to the second surface of the bottom wall and disposed external to the inner cavity, wherein the float system is configured to engage the first surface of the bottom wall in response to an interruption in the continuous flow of the material through the inner cavity, and wherein the switch is configured to send one or more signals to a control valve system when the float system engages the first surface of the bottom wall. 
Sprafka teaches a material sensor system (see Figure 3) having an inlet (42), an outlet (56), an inner cavity (50) & a bottom wall (see the annotation of Figure 3 below), the material sensor system further comprising:  a float system (70 & 80) comprising a float (70), wherein the float is configured to float in the continuous flow of the material passing through the inner cavity (see Figure 3), and wherein the float (70) is aligned with the inlet (42) and is configured to move in a first direction along a flow direction of the continuous flow of the material through the inlet and into the inner cavity and to move in a second direction opposite to the first direction (see Figure 3; see Column 3 – Lines 64-66); and 
a switch (30) disposed external to the inner cavity (see Figure 3), wherein the float system is configured to engage the first surface of the bottom wall in response to an interruption in the continuous flow of the material through the inner cavity, and wherein the switch is configured to send one or more signals to a control valve system when the float system engages the first surface of the bottom wall (Sprafka is directed to a modular flow sensor assembly (10) where a float (70) comprises a magnet (80) that is designed to engage with a switch (30) when the float reaches some predetermined position due to the flow rate of fluid passing through the modular flow sensor assembly (see Column 4 – Lines 14-19).  The switch (30) also has a signal cable (32) such that the magnet in the float actuates the switch to produce an output signal indicating that the predetermined flowrate has been reached (see Column 1 – Lines 43-53).  Finally, Sprafka also describes how their flow sensor may be used to sense a reduction in fluid flow by sizing the orifice (90) such that the float is normally in the upper position and lowers upon a reduction if flow to a predetermined level (see Column 4 – Lines 24-28).  So Sprafka is describing an embodiment of their invention where during low flow conditions the float (70) is designed to drop within the inner cavity when the flow reaches a predetermined level until it engages the first surface of the bottom wall (as shown in the annotation of Figure 3 below & as described in Column 4 – Lines 24-28), wherein upon reaching this predetermined position the magnet in the float engages with the switch (30) to send an output signal indicating that the flow rate has reached some predetermined level (as described in Column 1 – Lines 43-53 & Column 4 – Lines 14-19).

    PNG
    media_image1.png
    390
    637
    media_image1.png
    Greyscale

As noted above, the system of Kukesh has a control valve system (273) which controls the operation of the pump motor drives & may control the operation of various valves (see Column 15 - Lines 23-28) AND has various flow meters (56 & 57) fluidically connected to the material supply tanks (12 & 14).  The proposed modification is to modify Kukesh to have a flow sensor switch configured to output an electrical signal when the flow rate is lowered/reduced to some predetermined threshold indicating a low/reduced flow rate condition, as taught by Sprafka.  As noted above, Sprafka teaches having a low flow sensor switch (where Sprafka describes an embodiment where the float is configured to drop within the inner cavity when the flow reaches some predetermined level (see Column 4 – Lines 24-28) such that the magnet within the float engages with the switch (30; see Column 4 – Lines 13-19) to output an electrical signal indicating that some predetermined flowrate has been reached (see Column 1 – Lines 43-53)) could be incorporated into Kukesh such that the float/switch mechanism would output electrical signals to the control valve system of Kukesh indicating low/reduced flow conditions such that the controller was able to send appropriate operation signals to the pump motors & valves when not enough fluid is being supplied through the system.  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the spray gun assembly of Kukesh to add a float-type low flow sensor, as taught by Sprafka, to provide the benefit of allowing Kukesh’s control box (273) to automatically detect a state where there is an insufficient amount of liquid being supplied to the pump (as indicated by how much fluid is flowing through the flow sensor) and take necessary steps to prevent the system from becoming damaged from operating the pumps dry.
With respect to the limitation that the material sensor systems switch is coupled to the second surface of the bottom wall, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that configuring switch such that it was specifically “coupled to the second surface of the bottom wall” is an obvious matter of design choice wherein no stated problem is being solved or unexpected results being obtained in having the switch coupled to the second surface of the bottom wall versus the arrangement disclosed by Sprafka (which has the switch coupled to the side wall) as long as the switch effectively functions as intended.  First, the examiner holds this is demonstrated by how Sprafka serves the same function (and operates in the same manner) as the material sensor system of the applicant’s invention even with the switch being coupled to the side wall.  FURTHERMORE, the applicant describes in Paragraph 30 – Lines 18-20 how “in certain embodiments, the switch 72 may be coupled to a side surface 75 and/or a top surface 76 of the material sensor system 42.”  The examiner would argue that this also demonstrates that the location of the switch is not patentably significant with respect to the operation of the material sensor system.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the spray gun assembly of Kukesh to have the switch coupled to the bottom surface of the material sensor system as such a modification would have been considered an obvious design choice to one of ordinary skill in the art.
Regarding Claim 2, Kukesh in view of Sprafka teaches the invention as disclosed above in Claim 1, wherein Kukesh (as modified in view of Claim 1) further teaches: wherein the float system (Sprafka: 70 & 80) comprises a magnet (Sprafka: 80) disposed within the float (Sprafka: see Figure 3).  
Regarding Claim 3, Kukesh in view of Sprafka teaches the invention as disclosed above in Claim 2, wherein Kukesh (as modified in view of Claim 1) further discloses: wherein the switch (Sprafka: 30) is configured to send the one or more signals when the magnet of the float system is within a threshold distance of the first surface within which a magnet field of the magnet triggers the switch (Sprafka: Column 4 - Lines 17-19 & 24-28). 
Regarding Claim 4, Kukesh in view of Sprafka teaches the invention as disclosed above in Claim 1, wherein Kukesh (as modified in view of Claim 1) further teaches: wherein the switch (Sprafka: 30) is an electrical switch (The float/switch assembly of Sprafka, which has been incorporated into the pump assembly of Kukesh, is a magnetic switch, which is a type of electrical switch), a mechanical switch or a pneumatic switch.  
Regarding Claim 10, this claim is disclosing all of the same limitations that were previous presented in Claim 1 IN ADDITION TO specifying that the spray gun is configured to direct the continuous flow of the material into a fluid passage in the main body of the spray gun.  For all of the limitations recited in Claim 10 that were previously recited in Claim 1, these limitations are rejected under the same prior art and motivations as those used in the rejection of Claim 1.
With respect to the additional limitations, Kukesh further discloses:  the spray gun (200) is configured to direct the continuous flow of the material into a fluid passage in the main body of the spray gun (Figure 10).  
Regarding Claim 14, this claim is reciting the same limitations that were previously presented in Claim 3.  Therefore, Claim 14 is rejected under the same prior art & motivations as those used in the rejections of Claim 3.
Regarding Claim 17, this claim is disclosing all of the same limitations that were previous presented in Claim 10 IN ADDITION TO specifying that the switch is merely disposed adjacent to the surface (of the inner cavity AND the surface that the float system engages).  For all of the limitations recited in Claim 17 that were previously recited in Claim 10, these limitations are rejected under the same prior art and motivations as those used in the rejection of Claim 10.
With respect to the additional limitations, Kukesh (as being modified by Sprafka) further teaches:  the switch (Sprafka: 30) being disposed adjacent to the surface (Sprafka: Figure 3).  
Regarding Claim 23, Kukesh in view of Sprafka teaches the invention as disclosed above in Claim 1, wherein Kukesh (as modified in view of Claim 1) further teaches: wherein the interruption in the continuous flow of the material corresponds to an out-of-material condition in the material supply (When there is an “out-of-material condition” of the material supply, this would result in less fluid flowing into the material sensor, and if the spray pump is operating then the float would drop within the internal cavity to engage the switch).  
Regarding Claim 24, Kukesh in view of Sprafka teaches the invention as disclosed above in Claim 23, wherein Kukesh (as modified in view of Claim 1) further teaches: wherein the control valve system (Kukesh: 273) is configured to send the one or more signals to terminate operation of the material pump (Kukesh: Figure 10; Column 15 - Lines 23-28) based on the float system engaging the first surface of the bottom wall in response to the interruption in the continuous flow of the material (Kukesh was modified to have the float & switch as taught by Sprafka.  So when there is an interruption in the flow of material into the tank of Kukesh, when this results in the float engaging the switch, this would have signals being sent to the control valve system to control the operation of the pumps).
Regarding Claim 25, Kukesh in view of Sprafka teaches the invention as disclosed above in Claim 1, wherein Kukesh (as modified by Sprafka) further discloses:  comprising: 
a housing (Sprafka: 24) of the material sensor system (Sprafka: see Figure 3), wherein the housing (Sprafka: 24) comprises the inlet (Sprafka: 42) and the outlet (Sprafka: 56), and the housing (Sprafka: 24) defines the inner cavity (Sprafka: 50); and 
the material supply, wherein the material supply comprises a tank (Kukesh: 12 or 14) separate from the housing (would be met upon the modification of Kukesh to have their flow meters (56 or 57) be the flow sensor switch of Sprafka), and the tank (Kukesh: 12 or 14) is fluidly coupled to the inlet of the housing (see Figures 1 & 4 of Kukesh).  
Regarding Claim 27, Kukesh in view of Sprafka teaches the invention as disclosed above in Claim 1, wherein Kukesh (as modified by Sprafka) further discloses:  wherein the float (Sprafka: 70) comprises a first float surface configured to engage the first surface of the bottom wall and a second float surface opposite to the first float surface (see the annotation of Figure 3 below), wherein the inlet (Sprafka: 42) is configured to direct the continuous flow of the material onto the second float surface of the float (see the annotation of Figure 3 below; PLEASE NOTE, the claim doesn’t require that the inlet is configured to direct the continuous flow of the material directly onto the second float surface of the float, merely that it is configured in some manner that it directs the continuous flow of material onto the second float surface of the float.  The examiner holds that the “inlet” of Sprafka is configured to direct the continuous flow of the material onto the second float surface by being fluidically connected with the optional conduit (130).  FURTHERMORE, even if the claim was amended to specify that the inlet was configured to direct the continuous flow of the material directly onto the second float surface, the examiner holds that this specific arrangement would still not be sufficient to overcome the proposed combination because this arrangement would have been considered an obvious matter of design choice wherein no stated problem is being solved OR unexpected result is being obtained in having the inlet specifically configured to “direct the continuous flow of the material directly onto the second float surface of the float” versus the arrangement that is disclosed in Sprafka (which has the inlet configured to direct the continuous flow of material directly onto the first float surface), AND the arrangement disclosed in Sprafka effectively functions identically to the applicant’s claimed invention (in that both material sensor systems of the applicant’s invention & Sprafka are configured to detect when the flow of fluid within the inner cavity is reduced to a predetermined level due to the interruption of fluid flow into the material sensor, which causes the float to engage a float switch assembly of the material sensor system to send a signal indicating the low fluid volume).

    PNG
    media_image2.png
    666
    655
    media_image2.png
    Greyscale

Regarding Claim 28, Kukesh in view of Sprafka teaches the invention as disclosed above in Claim 27, wherein Kukesh (as modified by Sprafka) further discloses:  wherein the first float surface is a first planar surface, the second float surface is a second planar surface, and the float comprises a side surface extending from the first planar surface to the second planar surface (see the annotation of Figure 3 above).
Regarding Claim 29, Kukesh in view of Sprafka teaches the invention as disclosed above in Claim 1, wherein Kukesh further discloses:  comprising a material mixer (16) fluidly coupled between the material pump (22) and the additional inlet (211) of the spray gun (48).

Claims 8 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kukesh & Sprafka as applied to claim 1 above, and further in view of Daransky et al (US 4,298,019 A) (Daransky hereinafter), and as evidenced by Zimmerling et al (US 2004/0256584 A1) (Zimmerling hereinafter).
Regarding Claim 8, Kukesh in view of Sprafka teaches the invention as disclosed above in Claim 1, wherein Kukesh (as modified in view of Claim 1) further teaches:  wherein the switch (Sprafka: 30) is configured to send the one or more signals to the control valve system (Kukesh: 273) when the float system (Sprafka: 70 & 80) contacts the first surface of the bottom wall (As noted above, the float system of Sprafka would be sending “one or more signals to the control valve system when the float system contacts the first surface of the bottom wall” once incorporated into the system of Kukesh), and wherein the control valve system (Kukesh: 273) is configured to terminate operation of the material pump upon receiving the one or more signals (Kukesh: Column 15 - Lines 23-28).  
While Kukesh (as modified in view of Claim 1) teaches how the float/switch can comprise a magnetic member within a float that is arranged such that the magnet will engage with the switching element (see Column 4 - Lines 17-19 of Sprafka), both Kukesh & Sprafka fail to teach how the signal sent by the switch is an air signal. 
However, Daransky does teach the use of first & second signal generators (such as controllers (50 & 52)) with a level sensor (50a; Column 5 – Lines 40-50) constituting a float mechanism which induces signal regulation portion (50b) to generate an air signal indicative of the level in the tank (32; Column 6 – Lines 43-46).  
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch mechanism of Kukesh (as modified by Sprafka in view of Claim 1) such that it generated an air signal indicative of the fluid level, as taught by Daransky.  Making such a modification would provide the benefit of removing potential electrical hazards (such as the fluid material leaking past the float & switch) by substituting the electrical connections with pneumatic connections, while still providing the same function of the float.  Please note that the magnet in the float (as incorporated into Kukesh by Sprafka in view of Claim 1) would still be capable of activating a pneumatic switch, as evidenced by Zimmerling.  Zimmerling shows in Figures 6-7 how a magnetic member (403) can move relative to another magnet (401) to open/close a fluid flow path (410 & 411).  FURTHERMORE, it is noted that a simple substitution of one known element (in this case, the switch that generates electrical signals indicative of the material level in the tank, as taught by Sprafka) for another (in this case, the pneumatic switch that generates air signals indicative of the material level in the tank, as taught by Daransky) to obtain predictable results (in this case, A float mechanism that is capable of generating a signal indicating when the level of a material in a tank reaches predetermined thresholds) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding Claim 22, Kukesh in view of Sprafka teaches the invention as disclosed above in Claim 1, wherein while Kukesh (as modified in view of Claim 1) teaches how the float/switch can comprise a magnetic member within a float that is arranged such that the magnet will engage with the switching element (see Column 4 - Lines 17-19 of Sprafka), both Kukesh & Sprafka fail to teach:  wherein the switch is a pneumatic switch.
However, Daransky does teach the use of first & second signal generators (such as controllers (50 & 52)) with a level sensor (50a; Column 5 – Lines 40-50) constituting a float mechanism which induces signal regulation portion (50b) to generate an air signal indicative of the level in the tank (32; Column 6 – Lines 43-46).  
Therefore, the examiner holds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch mechanism of Kukesh (as modified by Sprafka in view of Claim 1) such that it generated an air signal indicative of the fluid level, as taught by Daransky.  Making such a modification would provide the benefit of removing potential electrical hazards (such as the fluid material leaking past the float & switch) by substituting the electrical connections with pneumatic connections, while still providing the same function of the float.  Please note that the magnet in the float (as incorporated into Kukesh by Sprafka in view of Claim 1) would still be capable of activating a pneumatic switch, as evidenced by Zimmerling.  Zimmerling shows in Figures 6-7 how a magnetic member (403) can move relative to another magnet (401) to open/close a fluid flow path (410 & 411).  FURTHERMORE, it is noted that a simple substitution of one known element (in this case, the switch that generates electrical signals indicative of the material level in the tank, as taught by Sprafka) for another (in this case, the pneumatic switch that generates air signals indicative of the material level in the tank, as taught by Daransky) to obtain predictable results (in this case, A float mechanism that is capable of generating a signal indicating when the level of a material in a tank reaches predetermined thresholds) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.

Claims 11 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kukesh & Sprafka as applied to claim 10 above, and further in view of Lopes (US 5,217,160 A) (Lopes hereinafter).
Regarding Claim 11, Kukesh in view of Sprafka teaches the invention as disclosed above in Claim 10, wherein while Kukesh does describe how their control valve system (273) is configured to control the drive operation of the material pumps (see Column 15 - Lines 23-28), both Kukesh & Sprafka are silent regarding:  wherein the control valve system is configured to direct a flow of compressed air to an air motor configured to drive operation of the material pump and to terminate the flow of the compressed air to the air motor based on the one or more signals.
However, Lopes teaches how a spray system (10) with a material pump (16) that supplies material from a supply tank (14) to a spray gun (32), where the material pump is driven by an air motor (34). PLEASE NOTE, the proposed modification is to modify the pump assembly of Kukesh to have their material pump driven by an air motor (as taught by Lopes).  Kukesh teaches how their control valve system is configured to control the operation of the material pump/motor (see Column 15 - Lines 23-28) AND was further modified in view of Claim 10 to have a float disposed within the tank such that the float would engage a switch to send signals when the liquid level dropped within the tank, which one of ordinary skill would understand that the float signals could be sent to Kukesh’s existing control valve system (273).  Upon the modification of Kukesh to have their material pump driven by an air motor (as taught by Lopes), this would result in the control valve system of Kukesh as terminating the flow of compressed air to the air motor in order to stop the material pump from operating).  
The use of air motors to drive a pump would provide the benefit of providing a motor that inherently has a relatively high rpm and low torque output (see Column 3 - Lines 4-6 of Lopes).  
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spray gun system of Kukesh (as modified in view of Claim 10) to have the material pump driven by an air motor, as taught by Lopes, because it is known that air motors inherently have relatively high rpm & low torque outputs.
Regarding Claim 18, this claim is directed to the same limitations as those outlined in Claim 11 (Claim 11 recites “the control valve system” & “the material pump” as opposed to Claim 19 which is directed to “one or more control valve systems” & “one or more material pumps”, but because Claim 18 could have only “one” control valve system & material pump, a rejection of Claim 11 would apply to Claim 19).  Therefore, Claim 18 is rejected under the same prior art and motivations as those used in the rejection of Claim 11.
Regarding Claim 19, Kukesh in view of Sprafka & Lopes teaches the invention as disclosed above in Claim 18, wherein Kukesh (as modified by Lopes in view of Claim 11) teaches:  wherein each of the one or more control valve systems (Kukesh: 273) is configured to terminate the flow of the compressed air to the air motor (Lopes: 34) based on the one or more signals (Kukesh teaches how their control valve system is configured to control the operation of the material pump/motor (see Column 15 - Lines 23-28).  Kukesh was modified in view of Claim 10 to have a float disposed within the tank such that the float would engage a switch to send signals when the liquid level dropped within the tank, which one of ordinary skill would understand that the signals could be sent to Kukesh’s existing control valve system (273).  Upon the modification of Kukesh to have their material pump driven by an air motor (as taught by Lopes), this would result in the control valve system of Kukesh as terminating the flow of compressed air to the air motor in order to stop the material pump from operating).  
Regarding Claim 20, Kukesh in view of Sprafka teaches the invention as disclosed above in Claim 17, wherein Kukesh discloses:  wherein each of the one or more material pumps (22 and/or 24) is configured to route the flow of the material into a mixer (16) fluidly coupled to the one or more material pumps (Figure 1).
Kukesh & Sprafka both fail to teach the mixer being:  a paint mixer fluidically coupled between the one or more material pumps and the spray gun.  
However, Lopes teaches how a spray system (10) with a material pump (16) that supplies paint (Column 1 - Lines 6-11) from a supply tank (14) to a spray gun (32), where compressed air is supplied to the spray gun (32) to mix with the paint (at the point where the pumps flexible hose (28) and air house (56) meet) before the paint is discharged from the spray gun (see Figure 1).  So the point where the compressed air & paint are fluidically connected together would be considered the “paint mixer” and this point is between the one or more material pumps and the spray gun.  FURTHERMORE, the examiner would hold that having the paint mixer being separate from the spray gun (as opposed to being integrated within the spray gun as is done in Kukesh, see Figure 10) would have been considered an obvious design choice wherein no stated problem is being solved or novel/unexpected result being achieved in having the paint mixer being separate from the spray gun.  This is supported by previous court decisions how making components integral OR separable to each other is not considered novel, see MPEP § 2144.04 Paragraphs V.B & V.C.
Therefore, the examiner holds that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spray gun system of Kukesh (as modified in view of Claim 17) to have the material being discharged by the spray gun be paint AND to have the paint mixed between the material pump and spray gun, as taught by Lopes.  This would provide the benefit of allowing the spray gun assembly of Kukesh to be used to dispense a paint (thereby increasing the number of applications the system can be utilized in) and having the paint mixed before it enters the spray gun would have been considered an obvious design choice where not stated problem is being solved, no novel/unexpected result is being obtained, AND the operation of the system is not being changed.

Response to Arguments
The applicant’s arguments entered on February 01, 2022 have been fully considered.
The applicant has argued that Kukesh & Cadars both fail to teach/suggest the proposed amendment specifying how “the float is aligned with the inlet and is configured to move in a first direction along a flow direction of the continuous flow of the material through the inlet and into the inner cavity and to move in a second direction opposite to the first direction”.  
The examiner agrees.  However, it is noted that this amendment has modified the scope of the claimed invention, thereby necessitating a new grounds of rejection.
With respect to the previously entered dependent claims & the newly added claims, the applicant has argued that these claims would be allowable by virtue of their dependency on their respective independent claims.  But since a new search & consideration was needed to address the independent Claims, a new search would also be needed for the dependent Claims.
For these reasons, the examiner did not find the applicant’s arguments to be persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cantolino (US 2006/0222508 A1), McKenna (US 2002/0194674 A1), Funke et al (US 2013/0343906 A1), & Alegria (FR 2757308 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746     

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746